        Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 1 of 9



        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

CHANDRA MACRI,                          )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )
                                        )   Case No. CIV-19-757-SM
ANDREW M. SAUL,                         )
COMMISSIONER OF SOCIAL                  )
SECURITY ADMINISTRATION,                )
                                        )
       Defendant.                       )

                MEMORANDUM OPINION AND ORDER

      Chandra Marci (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The

parties have consented to the undersigned for proceedings consistent with 28

U.S.C. § 636(b)(1)(B) and (C). See Docs. 10, 14.

      Plaintiff asks this Court to reverse the Commissioner’s decision and to

remand the case for further proceedings arguing the ALJ failed to weigh the

opinion of her treating psychologist. Doc. 15, at 3-9. After a careful review of

the record (AR), the parties’ briefs, and the relevant authority, the Court
           Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 2 of 9



reverses the Commissioner’s decision and remands the case to the ALJ for

further proceedings. See 42 U.S.C. § 405(g). 1

I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [the claimant’s] underlying impairment.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535

U.S. 212, 218-19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff




1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.

                                        2
        Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 3 of 9



makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy.

      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 17-30; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

      (1)   met the insured status requirements through December 31,
            2022;

      (2)   engaged in substantial gainful activity from June 3, 2005
            through January 31, 2017, but had not engaged in
            substantial gainful activity for a continuous twelve-month
            period(s) thereafter;

      (3)   has the following severe medically determinable
            impairments: osteoarthritis, degenerative joint disease,
            migraine headache, obesity, and post traumatic stress
            disorder;

      (4)   has no impairment or combination of impairments that meet
            or medically equal the severity of a listed impairment;




                                       3
           Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 4 of 9



      (5)     has the residual functional capacity2 (RFC) to perform light
              work with various exertional and nonexertional restrictions;

      (6)     is unable to perform any past relevant work;

      (7)     there are jobs that exist in significant numbers in the
              national economy such as housekeeping cleaner, garment
              sorter, and small products assembler; and thus

      (8)     has not been under a disability from June 3, 2005 through
              March 12, 2019.

See AR 17-30.

              2.    Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, see id. at 1-6, making the ALJ’s decision “the

Commissioner’s final decision for [judicial] review.” Krauser v. Astrue, 638

F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.      Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less



2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 404.1545(a)(1).

                                        4
        Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 5 of 9



than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.”) (internal quotation marks and citation omitted). A decision is not

based on substantial evidence “if it is overwhelmed by other evidence in the

record.” Wall, 561 F.3d at 1052 (citation omitted). The Court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

      B.    Analysis.

      Plaintiff argues “the ALJ failed to weigh the opinion of [her] treating

psychologist, Margaret Zingman, Ph.D.” Doc. 15, at 3 (capitalizations altered).

On January 24, 2018, Dr. Zingman completed a Review PTSD Disability

Benefits Questionnaire. AR 2273. She concluded Plaintiff met the DSM-5

criteria for PTSD, noting Plaintiff had “occupational and social impairment

with deficiencies in most areas, such as work, school, family relations,

judgement, thinking and/or mood.” Id. at 2274. She described a variety of

PTSD symptoms, including depressed mood, anxiety, suspiciousness, panic

attacks more than once a week, chronic sleep impairment, short-term and long-

term memory impairment, flattened affect, impaired judgment, disturbance of

motivation and mood, difficult in establishing and maintaining effective work

                                       5
        Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 6 of 9



and social relationships, difficulty in adapting to stressful circumstances,

including a work like setting, inability to establish and maintain effective

relationships, obsessional rituals that interfere with routine activities, and

intermittent ability to perform activities of daily living. She concluded these

symptoms “cause clinically significant distress or impairment in social,

occupational, or other areas of functioning.” Id. at 2277. In the “Remarks”

section, she concludes “[f]or the VA established diagnosis of [PTSD], the

diagnosis is changed and it is a progression of the previous diagnosis.

Progressions means a continuation of symptoms with an increase in magnitude

and/or occurrence.” Id. at 2279.

      The ALJ categorized Dr. Zingman’s questionnaire as “Progress notes

from Department of Veterans Affairs in 2018 document symptoms of [PTSD].”

AR 19-20. The ALJ stated he considered the “entire record” and considered

the opinion evidence under 20 C.F.R. section 404.1527. AR 25. While this

Court takes the ALJ at his word, see Wall, 561 F.3d at 1070 (recognizing as a

well-established principle that courts take ALJs “at [their] word” where, “[i]n

its entirety, the ALJ’s discussion of the evidence and his reasons for his

conclusions demonstrate that he adequately considered Claimant’s alleged




                                      6
        Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 7 of 9



impairments”) (internal quotation marks omitted)), closer review shows the

ALJ failed to apply the appropriate legal standards to Dr. Zingman’s opinion.

      The Commissioner styles Dr. Zingman’s assessment as a “questionnaire”

with check boxes. Doc. 20, at 6-8. He argues it did not “speak” to Plaintiff’s

particular “work-related mental functional limitations that the ALJ could have

incorporated in the RFC finding, or that the ALJ needed to expressly address

in finding Plaintiff could perform a range of simple, unskilled work with

limited social interaction.” Id. at 7.

      “‘Although findings by other agencies are not binding on the Secretary,

they are entitled to weight and must be considered.’” Baca v. Dep’t of Health

& Human Servs., 5 F.3d 476, 480 (10th Cir. 1993) (quoting Fowler v. Califano,

596 F.2d 600, 603 (3d Cir. 1979)). The Court agrees with Plaintiff that the ALJ

failed to properly assess Dr. Zingman’s opinion evidence regarding the

claimant’s capabilities and mental limitations. “An ALJ must evaluate every

medical opinion in the record, although the weight given each opinion will vary

according to the relationship between the disability claimant and the medical

professional. . . . An ALJ must also consider a series of specific factors in

determining what weight to give any medical opinion.” Hamlin v. Barnhart,

365 F.3d 1208, 1215 (10th Cir. 2004) (internal citation omitted). And although



                                         7
         Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 8 of 9



the ALJ found Plaintiff’s PTSD to be a severe impairment, his review of the

Veterans Affairs records amounted to improper picking and choosing of the

records from the VA to minimize the effect of Plaintiff’s PTSD. See, e.g., Haga

v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007) (“An ALJ is not entitled to pick

and choose through an uncontradicted medical opinion, taking only the parts

that are favorable to a finding of nondisability.”); see also Briggs ex rel. Briggs

v. Massanari, 248 F.3d 1235, 1239 (10th Cir. 2001) (“Although the ALJ need

not discuss all of the evidence in the record, he may not ignore evidence that

does not support his decision, especially when that evidence is ‘significantly

probative.’”).

      With respect to Plaintiff’s argument that the ALJ failed to adhere to the

treating-physician rule, as the Commissioner points out, the questionnaire was

“not for treatment purposes” but for “[VA] disability evaluation” purposes. Doc.

20, at 6 n.3 (quoting AR 2273); see Doc. 15, at 7. And Dr. Zingman reviewed

Plaintiff’s VA e-folder, which included her medical records, including those

from Dr. Christina Whelan “documenting PTSD and medication management.”

AR 2275. Because the Court reverses and remands, it need not determine the

status of the treating relationship, if any.




                                        8
         Case 5:19-cv-00757-SM Document 21 Filed 04/21/20 Page 9 of 9



III.   Conclusion.

       Because the ALJ failed to apply the correct legal standards, substantial

evidence does not support the Commissioner’s decision. The Court reverses

the Commissioner’s decision and remands the case to the ALJ for further

analysis. If that analysis results in any adjustments to the claimant’s RFC,

the ALJ should re-determine what work the claimant can perform, if any, and

ultimately whether she is disabled.

       ENTERED this 21st day of April, 2020.




                                       9
